Citation Nr: 1421341	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  10-19 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for lupus.  

2.  Entitlement to service connection for liver damage, to include as secondary to service-connected alopecia and pseudofolliculitis or to an autoimmune syndrome.  

3.  Entitlement to service connection for an autoimmune syndrome, to include as secondary to service-connected alopecia and pseudofolliculitis.  

4.  Entitlement to service connection for vitiligo, to include as secondary to service-connected alopecia and pseudofolliculitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran had active service from September 1972 to September 1974.  

This matter was originally before the Board of Veteran's Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.  In January 2012, the Veteran appeared at a hearing before a Veterans Law Judge (VLJ).  In April 2012, the Board issued a decision that, in part, denied the appealed claims.  

Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board's April 2012 decision was identified as having been potentially affected by an invalidated rule relating to the duties of the VLJ that conducted the January 2012 hearing.  In order to remedy any such potential error, the Board sent the Veteran a letter notifying him of an opportunity to receive a new hearing and/or a new decision from the Board.  See the September 2013 letter.  Subsequently, the Veteran requested only to have the prior decision vacated and a new one issued in its place.  This decision satisfies that request.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  

The issues of entitlement to service connection for an autoimmune syndrome and vitiligo, both to include as secondary to service-connected alopecia and pseudofolliculitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In January 2012, prior to the promulgation of a decision on the issue of entitlement to service connection for lupus, the Veteran withdrew his appeal during his video conference hearing. 

2.  The opinion of the April 2011 VA examiner is competent medical evidence.

3.  The Veteran has not been shown to have a liver condition that manifested in service or a current liver condition that is causally or etiologically related to his military service or to a service-connected disability. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the Veteran's appealed claim for entitlement to service connection for lupus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2013); 38 C.F.R. § 20.204 (2013). 

2.  A liver condition was not incurred or aggravated in service and is not proximately due to, or the result of, or chronically aggravated by a service connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).  

Dismissal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  

At his January 2012 video conference hearing, the Veteran withdrew his appeal for entitlement to service connection for lupus.  His statement indicating his intention to withdraw the appeal as to the issue, once transcribed as a part of the record of his hearing, satisfies the requirements for the withdrawal of a substantive appeal.  See Tomlin v. Brown, 5 Vet. App. 355 (1993).  

There remain no allegations of errors of fact or law for appellate consideration as to service connection for lupus.  Accordingly, the Board does not have jurisdiction to review the appeal of the claim of service connection for lupus and it is dismissed.  

VA's Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 ("VCAA") describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The notice must be provided to the Veteran prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VA has satisfied its duty to notify by issuing a pre-adjudication notice letter in August 2007.  This letter advised the Veteran of what evidence was required to substantiate his claim, and of his and VA's respective duties for obtaining evidence.  It also provided notice regarding the disability evaluation and effective date elements of a service connection claim.  Dingess, 19 Vet. App. at 473.  A follow up letter was issued in April 2009.  

His claim was then readjudicated in the March 2010 SOC and February and April 2011 SSOCs.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

The duty to assist provisions of the VCAA have been met.  The claims file contains service treatment records ("STRs"), reports of post-service medical treatment, and reports of VA examinations April 2011.  He testified at a video conference hearing in January 2012 and the record was left open for an additional 30 days to allow him to submit evidence in support of his claim.  

The April 2011 liver examination was adequate because it is based on a thorough examination, a description of the Veteran's pertinent medical history, and a complete review of the claims folder.  The examiner also provided a rationale for the opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one). 

During the January 2012 hearing, the undersigned asked questions seeking to identify relevant evidence that was not associated with the claims file.  The Veteran's testimony during his hearing addressed whether he had liver damage, an autoimmune syndrome, and vitiligo related to service; thus, he demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for service connection.  Accordingly, the Veteran is not shown to be prejudiced in regard to any deficiencies in the January 2012 hearing.  Neither the Veteran nor his representative has alleged that there were any deficiencies in either hearing under section 3.103(c)(2).  Moreover, the Veteran was afforded the opportunity for a new hearing, which was declined in October 2013.  See Bryant v. Shinseki, 23 Vet. App. 488, 497-98 (2010).  

Significantly, in Bryant, the Court held that although the hearing officer did not explicitly explain the material issues of medical nexus and current disability, the purpose of 38 C.F.R. § 3.103(c)(2) had been fulfilled because the record reflected that these issues were developed by VA, and there was no indication that the Veteran had any additional information to submit.  In this case, given the development of the Veteran's claims discussed above, the Board finds no deficiency in the Board hearing or in development of the claim.  See Bryant, 23 Vet. App. at 498-99.  

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal.  He has been given ample opportunity to present evidence and argument in support of his claims.  Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review.  General due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2013).

The Merits of the Claim

The Veteran contends that he has a liver condition that is the result of an autoimmune syndrome.  Because the preponderance of the evidence is against the finding that he has a liver condition, the claim will be denied.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303; see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  Layno v. Brown, 6 Vet. App. 465 (1994).  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).  

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

While the Veteran has been diagnosed by treating physician Dennis Ayon, M.D., as having autoimmune hepatitis, he has not been diagnosed with a separate liver disorder.  

The requirement of a current disability is satisfied if disability has been present at any time between when the claim was filed and when it is finally adjudicated.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In this case, the preponderance of the evidence does not show that the Veteran had symptoms of or had been diagnosed with an additional liver disorder during the appeals period.  

In February 2004, more than one year before he filed his claim in May 2007, Dr. G. P., a private physician, noted that the Veteran had "sensitivity to many medications, and his new diagnosis of liver fibrosis apparently may be related to his sensitivities."  Speculative language such as "may" is not probative evidence in support of his claim.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as "could have been" is not probative); Utendahl v. Derwinski, 1 Vet. App. 530, 531 (1991); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993).  

In August 2005, Dr. C. S., a private physician, stated that the Veteran had abnormal liver tests for the previous 10 years and received care from Dr. R. J. for this condition.  

April 2009 records from Dr. R. J. state that the Veteran had a history of "abnormal liver tests," that were antimitochondrial antibody ("AMA") negative with normal alanine transaminase.  The Veteran was noted to have a history of "whole body itch," which Dr. R. J. concluded "may" be related to liver disease. Dr. R. J.'s speculative statement is not probative evidence.  Id.  Dr. R. J. concluded that there were no findings to support a diagnosis of primary biliary cirrhosis ("PBC").  

In April 2011, the Veteran underwent a VA examination.  He asserted that Dr. R. J. diagnosed him with PBC via biopsy five years prior.  The examiner noted that the claims file did not contain record of a biopsy or a diagnosis of PBC.  The examiner stated that, "[the Veteran] has never been treated for primary biliary cirrhosis and multiple liver function tests have never shown the characteristic elevations of bilirubin and alkaline phosphatase."  She noted that most of the Veteran's liver function tests were within normal limits.  She found that the Veteran had undergone multiple tests for AMA, which is a marker for PBC; most of them were normal, "though one or more have shown low elevations."  She elaborated that it was "not clear from these records why he keeps having the tests done over and over." 

Upon examination, the Veteran denied vomiting, nausea, hematemesis, colic, abdominal pain, fever, fatigue, and distention.  He reported treatment for depression.  He did not have risk factors for liver disease such as a blood transfusion, organ transplant, drug use, body piercing, tattoos, occupational exposure, or high risk sexual activity.  The examination and accompanying laboratory tests were within normal limits.  The examiner opined that the Veteran did not have a liver condition that was caused by or a result of serving in the military.  Her rationale was that the Veteran's liver examination and testing were normal and no disability or condition was diagnosed.  

The opinion of the April 2011 VA examiner provides probative evidence against the Veteran's claim.  Her opinion is afforded more probative weight than the speculative statements of the Veteran's private physicians because it was based upon a detailed review of the Veteran's claims file including his many laboratory tests as well as records from Drs. G. P., C. S., and R. J., his private physicians.  Therefore, the first element of a service connection claim, a current disability, is not satisfied.  Hickson, 12 Vet. App. at 253.  

The Veteran's STRs are negative for any diagnosis of or treatment for a liver condition.  His June 1972 report of medical history for entry into service did not note liver problems.  His July 1974 separation examination did not note liver problems.  Therefore, the second element of a service connection claim is not met.  Id.  Lastly, the nexus element is not satisfied because the Veteran has not been found to have a liver condition.  Id. 

The Veteran has argued that his claimed liver condition was caused by his service-connected alopecia and pseudofolliculitis barbae.  A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a non-service-connected disability which is aggravated by a service connected disability.  In such an instance, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b) (2013); see Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

A claim for secondary service connection requires medical evidence that connects the asserted secondary disorder to the service-connected disability.  Velez v. West, 11 Vet. App. 148, 158 (1998).  In order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  

As noted above, the preponderance of the evidence does not show that the Veteran has a liver condition.  Therefore, the first element of a secondary service connection claim has not been met.  Id.  The Veteran is currently in receipt of service connection for alopecia and pseudofolliculitis barbae, which satisfies the second element of a secondary service connection claim.  Id.  However, the first and third element of a secondary service connection claim is not satisfied because the preponderance of the evidence shows that the Veteran does not have a liver condition.  Id.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U. S. C. A. 5107(b) regarding reasonable doubt are not applicable, and his claim must be denied on both direct and secondary bases.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  


ORDER

The claim of entitlement to service connection for lupus is dismissed.

Service connection for a liver condition is denied.  


REMAND

A relevant VA examination report is not in the claims file or electronic ("Virtual VA") file.  Specifically, according to the November 2012 supplemental statement of the case (SSOC) dated, the Veteran underwent a VA examination for the remaining claims on appeal in April 2012.  The April 2012 VA examination report has not been associated with the claims file or the Veteran's Virtual VA file.  This examination report is relevant to the issues for service connection for an autoimmune syndrome and vitiligo, both to include as secondary to service-connected alopecia and pseudofolliculitis, and an attempt to obtain this examination report must be made.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file the April 2012 VA examination report for the Veteran's service connection claims for an autoimmune syndrome and vitiligo.  Failure to provide the above stated evidence warrants automatic rescheduling of a new VA examination to determine the etiology of the Veteran's autoimmune syndrome and vitiligo.  

2.  Once such development is completed, readjudicate the claims remaining on appeal.  If the benefits remain denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC), and the case should be returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


